PER CURIAM.
By way of a plenary appeal appellant, James T. Joiner, seeks review of a final order of the circuit court granting a petition for writ of habeas corpus.
On May 10, 1986, Kera Doerrfeld, age 16, the natural mother of Baby Doe, signed a final consent for adoption of her three-day-old baby. Three days later on May 13, 1986, Kera advised appellant, James T. Joiner, the intermediary in this proceeding, that she did not want to give the baby up. The prospective parents were apprised of that fact, but the child was delivered to them anyway.
Kera filed this petition for writ of habeas corpus alleging that she did not knowingly, willingly or voluntarily sign the consent form for the adoption of the child; it was in fact signed under duress, she alleged. Issue was joined on the question of duress as it affected the validity of the consent. The trial court, after a full evidentiary hearing, entered the final order appealed from, finding that Kera’s consent was the result of duress, and it ordered the child returned to Kera, the natural mother.
We hold the record presented contains substantial competent evidence to support the trial judge’s findings and, thus, the judgment appealed from should be, and is, affirmed.
AFFIRMED.
DOWNEY, ANSTEAD and DELL, JJ., concur.